Citation Nr: 0116317	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  94-47 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an eye disorder.

2.  Entitlement to a disability rating higher than 30 percent 
for post-traumatic stress disorder during the period from 
June 29, 1994, to April 1, 1998.

3.  Entitlement to an effective date earlier than April 2, 
1998, for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1956 to December 
1958, and from January 1959 to February 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  In November 1994, the RO denied service connection for 
post-traumatic stress disorder and denied a total disability 
rating based on unemployability due to service-connected 
disabilities.  In a decision of November 1996, the RO 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for an eye 
disorder.  In February 1999, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
70 percent rating effective from April 2, 1998.  In June 
1999, the RO granted a total rating based on unemployability 
due to service-connected disabilities.  In a decision of June 
1999, the RO granted an effective date of April 2, 1998, for 
the award of a total rating based on individual 
unemployability due to service connected disabilities. 

The Board remanded the case for additional development in 
April 2000.  In a decision of March 2001, the RO extended the 
effective date for the grant of service connection for post-
traumatic stress disorder back to June 29, 1994, and assigned 
a 30 percent rating for the period from June 29, 1994, until 
April 2, 1998.  The case is now ready for appellate review.

The Board notes that in June 2000, the veteran submitted 
written argument to the Board along with copies of items of 
evidence.  Much of the evidence which has been presented is 
duplicative of evidence which is already contained in the 
claims file.  The Board has considered the arguments made by 
the veteran and this evidence when rendering this decision.  
The Board has noted that some of the veteran's arguments 
pertain to issues which are not developed for appellate 
review, such as a claim for service connection for diabetes 
mellitus, and claims for increased ratings for a back 
disorder and a right leg disorder.  The Board refers those 
claims to the RO for any appropriate action.

The Board has found that additional development of evidence 
is required with respect to the claim for a higher rating for 
post-traumatic stress disorder during the period from June 
29, 1994, to April 1, 1998, and for the claim for an earlier 
effective date for a total rating based on unemployability.  
Accordingly, those issues are addressed in a remand located 
at the end of this decision.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for an eye disorder in a decision of August 26, 
1992. 

2.  The additional evidence presented since August 26, 1992, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for an eye disorder.


CONCLUSIONS OF LAW

1.  The Board decision of August 26, 1992, which denied 
service connection for an eye disorder is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).

2.  The additional evidence presented since August 26, 1992, 
is not new and material, and the claim for service connection 
for an eye disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The veteran contends that the RO 
made a mistake by failing to reopen and grant his claim for 
service connection for an eye disorder.  He asserts that his 
current eye problems are attributable to a shrapnel wound 
injury which occurred in service.  His service-connected 
disabilities currently include (among others) shell fragment 
wound scars of the right temple, rated as noncompensably 
disabling.  

The Board previously denied the veteran's claim for service 
connection for an eye disorder in a decision of August 26, 
1992.  That decision is final.  38 U.S.C.A. §§ 5108, 7104.  
The evidence which was considered at the time of the previous 
decision included the veteran's service medical records which 
showed that he sustained shell fragment wounds in April 1968.  
He was hosptialized and examination showed a superficial 
metal fragment in the right parietal area of the scalp.  A 
second fragment was seen in close vicinity to the right 
lateral orbital wall.  The radiologist commented that it was 
probably not related to the globe, but located far laterally.  
The veteran was referred for an ophthalmology consultation.  
The examination showed exophoria for near vision.  However, 
the finding of exophoria was not confirmed by subsequent 
examination of the veteran's eyes.  A service eye examination 
a few months later revealed no eye abnormality.  His distant 
vision was 20/20 in each eye, and his near vision was J-1 in 
each eye.  Similar findings were reported on an annual 
examination in August 1992.  The veteran's retirement 
examination in January 1976 also revealed normal eyes.  
Uncorrected distant and near vision was 20/20 in each eye.  

The Board further noted in the previous decision that the 
veteran's initial application for disability compensation in 
March 1976 did not mention an eye disorder.  A VA examination 
in April 1976 showed that uncorrected visual acuity was 20/16 
on the right and 20/20 on the left.  His pupils were equal 
and regular, and reacted to light and accommodation.  
Extraocular movements and visual fields were within normal 
limits.  

It was not until many years after separation from service 
that there was any reference to an eye disorder.  In a 
medical report of March 1990, it was noted that the veteran 
complained of intermittent diplopia (double vision) and 
stated that he had a metal fragment behind his left eye.  A 
medical record dated in March 1990 from R. D. Dobbs showed 
that the veteran complained of having very rare diplopia, and 
that examination revealed a minimal extraocular movement 
disorder with a slight right hypotropia.  Double vision was 
not found on that examination.  The Board also noted that a 
post-service record received in 1991 reflected that the 
veteran complained that his left eye had intermittent 
floating.  

After reviewing the evidence which was of record, the Board 
concluded that, in the absence of evidence of a chronic eye 
disorder during service or for many years later, an eye 
disorder neither originated in service nor was associated 
with any incident therein.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West,  155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7104.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
August 26, 1992, decision includes a duplicate copy of the 
previously considered record in which the veteran complained 
of left eye floating.  

The additional evidence also includes post-service treatment 
records from many years after service.  Records from a 
service facility dated in April 1991 show that the veteran's 
eyes were tested and he obtained a pair of glasses.  A record 
from a service medical facility dated in January 1994 shows 
that the veteran again complained of having a floater in the 
eye.  The assessment included rule out metallic foreign body 
in the right orbit, and history of intermittent diplopia.  An 
X-ray report dated in January 1994 reflects that an X-ray of 
the skull revealed a metallic foreign body in the region of 
the inferolateral aspect of the left orbit.  The radiologist 
noted, however, that it had been mislabeled by the 
technician, and this qualified as the right orbit.  It was 
stated that given its position it may lie extrinsic to the 
globe.  Nevertheless, the radiologist stated that if there is 
a high index of suspicion clinically that this is 
intraocular, then a CT of the orbits should be obtained.  An 
X-ray skull radiographic interpretation addendum dated in 
December 1997 shows that the diagnosis was right orbital area 
foreign body.  

A treatment record dated in May 1997 shows that the veteran 
reported a complaint of a scratchy right eye.  He gave a 
history of a shrapnel wound above the right eye and felt that 
the metal was moving down on the lid.  The diagnosis was 
chalazion RUL (right upper lid).  A treatment record dated in 
March 1999 shows that the veteran reported having trouble 
reading and driving.  The impression was cataract OU (both 
eyes).  

The Board notes that the additional X-ray report shows 
essentially the same information as was contained in the X-
ray report in the veteran's service medical records.  It was 
already established by the veteran's service medical records 
that he has a retained foreign body near his eye.  Thus, the 
recent X-ray report showing that same thing is duplicative 
and redundant with respect to these records.  The additional 
evidence does not include any competent medical evidence to 
show that any current eye disorder, such as the cataracts or 
the chalazion, was incurred in or aggravated by service.  For 
the foregoing reasons, the Board finds that the additional 
evidence presented since August 26, 1992, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
eye disorder.  Accordingly, the decision of August 26, 1992, 
which denied service connection for an eye disorder remains 
final.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for an eye disorder.  The appeal 
is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that additional relevant evidence is available.  
The report of a post-traumatic stress disorder examination 
conducted by the VA in December 1998 shows that the veteran 
gave a history of receiving treatment for post-traumatic 
stress disorder on an outpatient basis at the "West Campus, 
Montgomery" from 1992 until 1997.  It appears that this may 
refer to a VA facility.  In any event, the records from such 
treatment facility have not been obtained.  Although records 
were obtained from the Montgomery VA Medical Center in July 
1999, the records pertained only to physical disorders and 
did not include any psychiatric treatment records.  It is 
possible that records from the mental health clinic may be 
stored separately.  They must be obtained as they are 
required for proper resolution of the remaining issues 
because they may contain relevant information.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected post-traumatic stress 
disorder.  After securing the necessary 
releases, the RO should obtain these 
records, including records from the 
"West Campus, Montgomery" facility.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
the claims.  If any of the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 



